Exhibit 10.7

[TEMPLATE USED FOR MEMBERS OF OFFICE OF CHAIR AND CHIEF FINANCIAL OFFICER]

Pennsylvania Real Estate Investment Trust

2008 Incentive Compensation Opportunity Award

for [Insert Name of Executive],

[Insert Executive’s Position]

 

               2008 Incentive Opportunity2                 

2008 Incentive Range3 - % of Salary

                

Threshold4

  

Target4

   Outperformance4  

2008 Base Salary1

   $                            %            %             %     

Measure5

  

Threshold7

  

Target7

   Outperformance7      FFO Per Share6    $             $             $         
     2008 INCENTIVE OPPORTUNITY*    $             $             $           

 

* The amount payable under this award will be paid in cash during the period
January 1, 2009 through March 15, 2009.

The Grantee has read and understands this award, including the endnotes which
describe the terms of the award, and agrees to be bound by such terms. Further,
the Grantee agrees that any amount awarded and paid to the Grantee under this
award shall be subject to PREIT’s “Recoupment Policy” as in effect on the date
the Committee granted this award, and as such policy is subsequently amended.

IN WITNESS WHEREOF, PREIT has caused this 2008 Incentive Compensation
Opportunity Award to be duly executed by its duly authorized officer and the
Grantee has hereunto set his hand on                          , 2008.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

 

 

Grantee



--------------------------------------------------------------------------------

ENDNOTES

1 “2008 Base Salary” means your regular, basic compensation from Pennsylvania
Real Estate Investment Trust (“PREIT”) and/or a PREIT affiliate for 2008, not
including bonuses or other additional compensation, but including contributions
made by PREIT and/or a PREIT affiliate on your behalf, by salary reduction
pursuant to your election, (i) to an arrangement described in section 401(k) of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) to a “cafeteria
plan” (as defined in section 125(d) of the Code), and (iii) for a “qualified
transportation fringe” (as defined in section 132(f) of the Code).

2 “2008 Incentive Opportunity” means the opportunity to earn incentive
compensation for 2008, up to         % of your Base Salary, in the event certain
performances are achieved. Performance relates to PREIT’s cumulative performance
with respect to one measure of its financial results for 2008.

3 “2008 Incentive Range” means, depending on the level of performance achieved
(i.e., Threshold, Target or Outperformance), the percentage of your Base Salary
that you may earn under this 2008 Incentive Compensation Opportunity Award. If
the performance is between the Threshold level and the Target level, or between
the Target level and the Outperformance level, the percentage will be
interpolated accordingly.

4 “Threshold” signifies a solid achievement, which is expected to have a
reasonably high probability of achievement, but which may fall short of
expectations. Threshold performance represents the level of performance that has
to be achieved before any of your potential 2008 Incentive Compensation is
earned. If the Threshold performance level is achieved, you will earn at least
        % of your 2008 Base Salary as your 2008 Incentive Compensation. If the
Threshold performance level is not met, you will not receive any 2008 Incentive
Compensation.

“Target” generally signifies that the business objectives for the year, which
are expected to have a reasonable probability of achievement, have been met. In
many situations, this represents approximately the mid-range of the estimate for
FFO Per Share publicly announced by PREIT at approximately the time that the
earnings for the prior fiscal year are publicly released by PREIT. If the Target
performance level is achieved, you will earn at least         % of your 2008
Base Salary as your 2008 Incentive Compensation.

“Outperformance” signifies an outstanding achievement, an extraordinary
performance by industry standards, and which is expected to have a modest
probability of achievement. If the Outperformance level is achieved, you will
earn         % of your 2008 Base Salary as your 2008 Incentive Compensation.

5 The “Measure” is the business criterion on which performance is based.

6 “FFO Per Share” means, with respect to each diluted share of beneficial
interest in PREIT, “funds from operations” of PREIT, as reported to the public
by PREIT for 2008.

7 In the event of a Major Transaction, the Executive Compensation and Human
Resources Committee (the “Committee”) shall have the authority to adjust the
Threshold, Target and Outperformance levels set forth in this award in such
manner as it deems appropriate in its sole discretion, subject to the
requirement that the same adjustment shall be made to the 2008 Incentive
Compensation Opportunity Awards granted to all officers of PREIT and PREIT
affiliates. A Major Transaction shall include a sale or purchase of one or more
properties by PREIT or a direct or indirect subsidiary of PREIT, the issuance or
repurchase of equity by PREIT or a direct or indirect subsidiary of PREIT, or a
business combination involving PREIT or a direct or indirect subsidiary of
PREIT. The Committee shall not be obligated to make any adjustment. If the
Committee elects to make an adjustment, it shall be free to take such factors
into account as it deems appropriate under the circumstances in its sole
discretion. Further, in the case of a Major Transaction that also constitutes a
“Change of Control” of PREIT (as defined in your employment agreement), the
Committee shall have the authority, in its sole discretion, to accelerate the
payment of your 2008 Incentive Compensation.

 

- 2 -